United States Court of Appeals
                     For the First Circuit

No. 12-1386

                    BANGOR GAS COMPANY, LLC,

                      Plaintiff, Appellant,

                                  v.

                H.Q. ENERGY SERVICES (U.S.) INC,

                      Defendant, Appellee.


                                ERRATA


     The opinion of this Court, issued on September 26, 2012,

should be amended as follows.

     On page 14, line 3, delete "a" between "violate" and "such".